

117 HR 3966 IH: To prohibit the United States from rejoining the Joint Comprehensive Plan of Action (JCPOA) until the President makes certain certifications, and for other purposes.
U.S. House of Representatives
2021-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3966IN THE HOUSE OF REPRESENTATIVESJune 17, 2021Mr. Clyde (for himself, Mr. Babin, Mr. Mann, Mr. Emmer, Mr. Van Drew, Ms. Salazar, Mr. Mast, Mr. DesJarlais, Mr. Bishop of North Carolina, Mr. Crenshaw, Mr. Carter of Texas, and Mr. Bost) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo prohibit the United States from rejoining the Joint Comprehensive Plan of Action (JCPOA) until the President makes certain certifications, and for other purposes.1.Prohibition(a)In generalNotwithstanding any other provision of law, the United States may not rejoin the Joint Comprehensive Plan of Action (JCPOA) until the President certifies to Congress the following:(1)Iran has made a full accounting of the prior military dimensions of its nuclear program, and permanently and verifiably abandoned such work in perpetuity.(2)Iran has ceased enrichment and agreed to never pursue plutonium reprocessing.(3)Iran has provided the International Atomic Energy Agency (IAEA) with unqualified access to all nuclear and military sites throughout the entire country.(4)Iran has ended its proliferation of ballistic missiles and halted further launching or development of nuclear-capable missile systems.(5)Iran released all United States citizens in Iranian custody, as well as the citizens of United States partners and allies. (6)Iran ended its support to Hezbollah, Hamas, and the Palestinian Islamic Jihad.(7)Iran respects the sovereignty of the Iraqi government and has ended its military support of Shi’a militias.(8)Iran has ended its military support of the Houthi militia.(9)All forces under Iranian command have been withdrawn from Syria.(10)Iran has ended its support of the Taliban in Afghanistan.(11)Iran has ended the operations of the Iranian Revolutionary Guard Command (IRGC) Quds Force.(12)Iran has ended its threatening behavior against its neighbors, including Israel, Saudi Arabia, and the United Arab Emirates, its threats against shipping, and ceased its cyberattacks.(13)Iran allows peaceful protests, has released political prisoners, and has ended its human rights abuses.(b)DefinitionIn this section, the terms Joint Comprehensive Plan of Action and JCPOA mean the Joint Comprehensive Plan of Action signed at Vienna on July 14, 2015, by Iran and by France, Germany, the Russian Federation, the People’s Republic of China, the United Kingdom, and the United States, and all implementing materials and agreements related to the Joint Comprehensive Plan of Action. 